     Case 3:18-cv-00373-BEN-DEB Document 97 Filed 06/16/20 PageID.2941 Page 1 of 2

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11    PULSE ELECTRONICS, INC.,                             Case No.: 18cv373-BEN(MSB)
12                                        Plaintiff,
                                                           ORDER RE JOINT MOTION FOR
13    v.                                                   DETERMINATION OF DISCOVERY
                                                           DISPUTE [ECF NO. 91]
14    U.D. ELECTRONIC CORP.,
15                                     Defendant.

16
17          On June 15, 2020, the Court held a discovery hearing on the parties’ “Revised
18    Joint Motion for Determination of Discovery Dispute Regarding Pulse Electronics, Inc’s
19    Requests for Production (Nos. 7-29)” [ECF No. 91]. For the reasons stated on the record,
20    the Court issues the following orders:
21          1) The Court GRANTS in part and DENIES in part Plaintiff’s motion. The Court
22    GRANTS Plaintiff’s motion to compel further production in response to its Requests for
23    Production (“RFPs”) No. 7-29. The Court DENIES Plaintiff’s motion with regard to RFPs
24    that seek discovery dating back more than six years prior to the filing of Plaintiff’s
25    Complaint. Defendant is ORDERED to produce a sample for inspection of the requested
26    products, to the extent Defendant possesses such sample(s), at a reasonable cost to
27    Plaintiff. Defendant must provide supplemental production by July 31, 2020.
28    ///
                                                       1
                                                                                     18cv373-BEN(MSB)
     Case 3:18-cv-00373-BEN-DEB Document 97 Filed 06/16/20 PageID.2942 Page 2 of 2

1           2) Defendant must produce a Privilege Log listing all documents it withheld
2     and/or redacted to date based on its assertion of privilege by June 29, 2020. If
3     Defendant withholds/redacts any additional documents or information during its
4     supplemental production, as ordered by the Court in this Order, Defendant must
5     produce a Supplemental Privilege Log by July 31, 2020.
6           3) The Court DENIES Plaintiff’s request for sanctions.
7           IT IS SO ORDERED.
8     Dated: June 16, 2020
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                                  18cv373-BEN(MSB)
